            Case 2:11-cv-05922-JFL Document 14 Filed 01/07/21 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
_____________________________________

CHARLES JACKSON,                    :
          Plaintiff,                :
                                    :
      v.                            :                  No. 2:11-cv-05922
                                    :
ZANE DAVID MEMEGER et al.,          :
            Defendants              :
_____________________________________

                                             OPINION

Joseph F. Leeson, Jr.                                                            January 7, 2021
United States District Judge

I.        INTRODUCTION

          On September 29, 2011, Plaintiff Charles Jackson initiated this action pursuant to 42

U.S.C. §1983 alleging that he is the victim of a malicious prosecution. On November 3, 2011,

because Jackson’s underlying criminal case was still ongoing, all proceedings were stayed “until

plaintiff informs the Court that his criminal case has been resolved, including any available

appellate proceedings.” See ECF No. 10. Jackson never contacted the Court, but after

discovering that the criminal proceedings had been closed for several months, this Court 1 issued

an Order on October 23, 2020, directing Jackson to notify the court on or before December 1,

2020, whether or not he intends to pursue this action. See ECF No. 13. The Order warned that if

Jackson failed to timely comply, “this action will be dismissed for failure to prosecute and

comply with a court order.” Id. To date, there has been no response. After balancing the

Poulis 2 factors, the action is dismissed.


1
          The above-captioned case was reassigned to the Undersigned on July 7, 2015. See ECF
No. 12.
2
          See Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863 (3d Cir. 1984).
                                                 1
                                              010621
          Case 2:11-cv-05922-JFL Document 14 Filed 01/07/21 Page 2 of 4




II.     LEGAL STANDARD

        In Poulis, the Third Circuit Court of Appeals held that before a district court imposes “the

‘extreme’ sanction of dismissal or default” for a party’s failure to meet court-imposed deadlines,

it should consider a number of factors. See Poulis, 747 F.2d at 870. These factors are:

        (1) the extent of the party’s personal responsibility; (2) the prejudice to the
        adversary caused by the failure to meet scheduling orders and respond to discovery;
        (3) a history of dilatoriness; (4) whether the conduct of the party or the attorney was
        willful or in bad faith; (5) the effectiveness of sanctions other than dismissal, which
        entails an analysis of alternative sanctions; and (6) the meritoriousness of the claim
        or defense.

Id. at 868.

III.    ANALYSIS

        The first Poulis factor weighs in favor of dismissal of the above-captioned case because

as a pro se litigant, Jackson is personally responsible for his actions. See Emerson v. Thiel Coll.,

296 F.3d 184, 190 (3d Cir. 2002).

        The second factor also weighs in favor of dismissal because Jackson’s complete failure to

litigate this action frustrates and delays its resolution. See Cicchiello v. Rosini, No. 4:12-CV-

2066, 2013 U.S. Dist. LEXIS 44779, at *11 (M.D. Pa. Jan. 28, 2013) (finding that “the Plaintiff’s

failure to litigate this claim or comply with court orders now wholly frustrates and delays the

resolution of this action” and that “[i]n such instances, the defendants are plainly prejudiced by

the plaintiff’s continuing inaction”). In addition, Jackson failed to inform this Court, and

presumedly Defendants, of his change of address. See E.D. Pa. Local Rule 5.1(b) (requiring pro

se parties to “notify the Clerk within fourteen (14) days of any change of address”); (3d Cir.

Adams v. Trs. of the N.J. Brewery Employees’ Pension Tr. Fund, 29 F.3d 863, 874 1994)




                                                  2
                                               010621
          Case 2:11-cv-05922-JFL Document 14 Filed 01/07/21 Page 3 of 4




(determining that Poulis prejudice “also includes deprivation of information through non-

cooperation with discovery”). 3

       As to the third factor, Jackson has a history of dilatoriness. See Adams, 29 F.3d at 874

(“Extensive or repeated delay or delinquency constitutes a history of dilatoriness, such as

consistent non-response to interrogatories, or consistent tardiness in complying with court

orders.”). This action was filed more than nine years ago and the criminal proceedings were

closed almost a year ago. 4 Jackson failed to notify this Court of the completion of his criminal

case so that the above-captioned proceedings could resume. Rather, the Court discovered the

closing on its own. Six months ago, Jackson failed to inform the Court of his address change.

He also failed to comply with the Order directing him to notify the Court by December 1, 2020,

whether he intends to pursue this action. The last time Jackson filed anything in the above-

captioned case was in January 2012.

       Regarding the fourth factor, because this Court has no explanation for Jackson’s

dilatoriness, it is unable to determine whether his conduct is in bad faith. In light of Jackson’s

apparent medical issues, as noted in the compassionate release motion and order in the criminal

case, the Court also cannot determine whether his conduct is willful. This factor is therefore

neutral or weighs against dismissal. But see Briscoe v. Klaus, 538 F.3d 252, 263 (3d Cir. 2008)


3
        After discovering that the sentence in Jackson’s criminal case was reduced to time-served
and he was released to begin his term of supervised release, this Court contacted Adult Probation
and Parole to obtain his current mailing address.
4
        Judgment was entered against Jackson in his criminal case on December 20, 2013, at
which time he was sentenced to 330 months imprisonment, ten years of supervised released, and
fines. See USA v. Jackson., No. 2:10-cr-00388 (E.D. Pa.) at ECF No. 334. Judgment was
affirmed on September 23, 2015. See id. at ECF No. 356. The district court thereafter addressed
motions to reduce and to vacate the sentence. All such motions were disposed of by February
18, 2020. See id. at ECF Nos. 374-375. On July 2, 2020, the Government filed a compassionate
release motion to reduce Jackson’s sentence to time-served, which was granted. See id. at ECF
Nos. 376-378.
                                                 3
                                              010621
          Case 2:11-cv-05922-JFL Document 14 Filed 01/07/21 Page 4 of 4




(holding that “no single Poulis factor is dispositive” and that “not all of the Poulis factors need

be satisfied in order to dismiss a complaint”).

       Fifth, monetary sanctions are not an appropriate alternative to dismissal because of

Jackson’s financial status- he is proceeding in forma pauperis. See Briscoe v. Klaus, 538 F.3d

252, 263 (3d Cir. 2008) (determining that sanctions are not an alternative sanction to a pro se

litigant proceeding in forma pauperis”).

       Finally, the claim lacks merit because Jackson’s criminal conviction has not been

reversed or otherwise called into question. See Heck v. Humphrey, 512 U.S. 477, 486-87 (1994)

(“We hold that, in order to recover damages for allegedly unconstitutional conviction or

imprisonment, or for other harm caused by actions whose unlawfulness would render a

conviction or sentence invalid, a § 1983 plaintiff must prove that the conviction or sentence has

been reversed on direct appeal, expunged by executive order, declared invalid by a state tribunal

authorized to make such determination, or called into question by a federal court’s issuance of a

writ of habeas corpus.”). Although his term of imprisonment was reduced to time-served,

Jackson is currently serving his sentence of supervised release and his conviction remains lawful.

IV.    CONCLUSION

       After weighing all the Poulis factors, the Court dismisses the above-captioned action for

Jackson’s failure to prosecute.

       A separate Order follows.


                                                      BY THE COURT:


                                                      /s/ Joseph F. Leeson, Jr._______
                                                      JOSEPH F. LEESON, JR.
                                                      United States District Judge

                                                  4
                                               010621
